UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6788


JOHN LAMONT LEWIS,

                Petitioner - Appellant,

          v.

HERB JACKSON,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Graham C. Mullen,
Senior District Judge. (1:10-cv-00091-GCM)


Submitted:   July 27, 2010                 Decided:   August 9, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


John Lamont Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John Lamont Lewis seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate       of      appealability.              See    28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent     “a    substantial        showing       of     the    denial     of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that     reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.   Cockrell,       537    U.S.     322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and    conclude    that    Lewis     has     not   made     the    requisite       showing.

Accordingly,       we     deny    Lewis’s        motion     for    a     certificate      of

appealability and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately




                                             2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3